PER CURIAM.
Affirmed. See Chambers v. State, 752 So.2d 64 (Fla. 1st DCA 2000); Turner v. State, 745 So.2d 351 (Fla. 1st DCA 1999); Jackson v. State, 744 So.2d 466 (Fla. 1st DCA 1999); Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999), review granted, 740 So.2d 529 (Fla.1999); Plain v. State, 720 So.2d 585 (Fla. 4th DCA 1998), review denied, 727 So.2d 909 (Fla.1999).
As in Woods, we certify the following question as one of great public importance:
DOES THE PRISON RELEASEE REOFFENDER PUNISHMENT ACT, CODIFIED AS SECTION 775.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POW*436ERS CLAUSE OF THE FLORIDA CONSTITUTION?
Affirmed.
ERVIN, BOOTH, and BENTON, JJ., CONCUR.